Title: To James Madison from Tench Coxe, 11 June 1788
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada June 11th. 1788
We have been made very happy by the accots from Richmond by yesterday’s post which were to the 5th. of June. From them we learn that Governor R. has acquiesced in the evident sense of the Majority of the States and of the people & that all Questions were to be defer’d till the whole should be considered in parts—and a letter from the head of the Convention expresses the fullest belief, that the Constitution will be ratified. This latter information is carefully kept from print on accot. of the delicate Situation of the writer. Our opposition has been done for some days. The Adoption by so large & such a Majority in Maryland made a great impression on them. South Carolina completed the matter, & before the accots. from your Convention two very active and very able opponents in the City had openly treated the Business as the future Government of America. Our people seem disposed to be kind & unmindful of all that has past, for which I am happy in giving them a considerable Degree of Credit, as indeed the mode of opposing here was very unbecoming.
The course of things at New York has proved very unfavorable unless the Virtue, Knowlege and Abilities of the friends of the Constitution in that Convention, work such Conversions as were effected in Massachussetts. The accots. from your State will also have a great effect, & have gone forward by this morning’s stage. They will reach New York at furthest in the Morning of the 12th, and New Hampshire on the 19th, by post, or earlier by a short passage by Water, or by a private hand. In the enclosed paper you will find an address to the New York Convention, which being just sent to the press when the accots. from Virginia arrived I had time to add a line in the last paragraph affirming that Virginia would adopt. If you think it may serve any useful purpose in your State or North Carolina you will be pleased to have it introduced into your Newspapers.
The opinion of men of knowlege and judgment in New York, before the complexion of yr. house was known, was that their Convention might be induced to adjourn, & such was the plan proposed by the friends of the Constitution.
I submit to you the propriety of striking out the words “and North Carolina,” and changing the word “three” for two in the 3d. Column of the Pennsylvanian. I fear one of the impediments to Adoption in N. Carolina is paper Money—and that they may fear the honest payment of debts that would be produced by disuse of a paper Medium. There can be no impropriety in your making the Alteration thus authorized.
I remember you were struck with the probable benefits from Cotton to the United States. The acquisition of Machines has encreased its importance. It supports its price in Europe & consequently in the W Indies. A fair experiment has been made here, and I can now assure you after careful examination and a fair calculation that the Cotton Manufacture will be always a profitable branch at 2/6 ⅌ lb (⅓ of a dollar) for Cotton, & the first cost & charges of English or french Goods as the price of ours. The South Carolinians have put in all the seed this year they could procure, and I have no doubt will find a profit in it. The Concourse of people attending the Convention will give you a good opportunity of making Enquiries into the present extent of the Cultivation, the extension of it if any this year, the probable quantity put in, and the comparative Quality of it. I should suppose that near the Salts, where the injuries from frost are rare & inconsiderable the Situation would be favorable. The Inspection office of Cotton in Barbado’s is worth I am told 700 Guineas ⅌ Ann. @ 1½d Barbado’s Curry ⅌ 100 lb. The island is growing very rich with it & 22d. Barbado’s Money or 16½d Sterling is esteemed a great price. Every Barbadian speaks of it with rapture. I hope in one or two Years every Virginian & Southern Citizen of America will do the same. I am dear Sir with sincere Regard & Esteem—your most respectf. Servt.
Tench Coxe
 